Case: 4:20-cv-01594-BYP Doc #: 2 Filed: 03/31/21 1 of 2. PageID #: 61




PEARSON, J.

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


SEAN M. MEADOWS,                                   )
                                                   )     CASE NO. 4:20-CV-1594
               Petitioner,                         )
                                                   )
               v.                                  )     JUDGE BENITA Y. PEARSON
                                                   )
WARDEN MARK WILLIAMS,                              )
                                                   )     MEMORANDUM OF OPINION
               Respondent.                         )     AND ORDER



       Pro se Petitioner Sean M. Meadows has filed an Emergency Petition for a Writ of Habeas

Corpus under 28 U.S.C. § 2241. ECF No. 1. At the time the Petition was filed, Petitioner was a

federal inmate incarcerated at FCI Elkton. Id. at PageID #: 3. Petitioner is now incarcerated at

Yazoo City USP.1 He seeks immediate release to home confinement due to the purported

COVID-19 outbreak at FCI Elkton. Petitioner alleges that Respondent failed to provide him with

adequate protection from COVID-19 in violation of his rights under the Eighth Amendment.

ECF No. 1.

       Promptly after the filing of a habeas corpus petition, a federal district court must

undertake a preliminary review of the petition to determine “[i]f it plainly appears from the

petition and any attached exhibits that the petitioner is not entitled to relief.” Rule 4 of the Rules

Governing Habeas Corpus Cases Under Section 2254 (applicable to petitions under § 2241




       1
         See Bureau of Prisons Inmate Locator, bop.gov/inmateloc/ (last visited March
31, 2021).
Case: 4:20-cv-01594-BYP Doc #: 2 Filed: 03/31/21 2 of 2. PageID #: 62




(4:20-CV-1594)

pursuant to Rule 1(b)). If so, the petition must be summarily dismissed. Id.; Day v. McDonough,

547 U.S. 198, 207 (2006).

       Upon review, the Court finds that the instant Petition must be dismissed as moot. The

Petition challenges the conditions of Petitioner’s confinement at FCI Elkton, but Petitioner is no

longer confined at that institution. “A habeas claim that does not challenge the validity of a

criminal judgment ordinarily is moot when the condition at issue has abated or the inmate has

been transferred to another facility.” Avery v. Phillips, No. 2:14-CV-01276-STA-egb, 2016 WL

94143, at *4 (W.D. Tenn. Jan. 7, 2016); see also Demis v. Sniezek, 558 F.3d 508, 512-13 (6th

Cir. 2009) (affirming district court’s dismissal of habeas petition as moot when petitioner,

challenging regulations related to inmate transfer to community correctional center, was

transferred to a community correctional center before his petition was adjudicated). Because

Petitioner is no longer subject to the conditions of confinement at FCI Elkton that his Petition

challenges, “no actual injury remains that the Court could redress with a favorable decision.”

Demis, 558 F. 3d at 513.

       Accordingly, the Petition, ECF No. 1, is dismissed pursuant to Rule 4 of the Rules

Governing Habeas Corpus Cases.



       IT IS SO ORDERED.


  March 31, 2021                                /s/ Benita Y. Pearson
Date                                          Benita Y. Pearson
                                              United States District Judge



                                                 2
